Citation Nr: 0006227	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  98-15 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a skin disorder.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel





INTRODUCTION

The veteran had active service from June 1989 through 
September 1994.  This matter comes before the Board of 
Veterans' Appeals (BVA or Board) on appeal from a September 
1997 rating decision by the Department of Veteran's Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina, which 
denied the benefit sought on appeal.

The Board initially notes that in a VA Form 646 "Statement 
Of Accredited Representative In Appealed Case" dated 
December 1998, the veteran's representative makes reference 
to a hearing transcript of the veteran's September 1998 
personal hearing before the RO.  However, a review of the 
file does not reflect that the veteran requested a hearing 
and a hearing transcript has not been associated with the 
claims file.  Additionally, a hearing transcript was not 
considered as evidence in this matter by the RO in any rating 
decision, Statement of the Case (SOC), or Supplemental 
Statement of the Case (SSOC).  Indeed, the only document in 
the claims file dated September 1998 is an SSOC.  Therefore, 
the Board will adjudicate the veteran's appeal based on a 
review of the evidence currently of record, which does not 
include a hearing transcript. 



FINDINGS OF FACT

1.  The veteran has known clinical diagnoses of lichen 
simplex chronicus and eczema.

2.  There is no competent medical evidence of record that 
establishes a causal nexus between any currently diagnosed 
skin disorder and the veteran's active service, including 
service during the Persian Gulf.



CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for a skin disorder.  38 
U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran and his representative contend that the veteran 
is entitled to service connection for a skin disorder that 
developed as a result of service in the Persian Gulf.  The VA 
may pay compensation for "disability resulting from personal 
injury or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service."  38 U.S.C.A. § 1110 (West 1991).  In making a 
claim for service connection, however, the veteran has the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  See 38 U.S.C.A. § 5107(a).  A well-grounded 
claim is "a plausible claim, one which is meritorious on its 
own or capable of substantiation."  Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service disease or injury and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  See Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997).  For disorders subject 
to presumptive service connection, the nexus requirement may 
be satisfied by evidence of manifestation of the disease to 
the required extent within the prescribed time period, if 
any.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Under 38 U.S.C.A. § 1117, VA may pay compensation to any 
Persian Gulf veteran "suffering from a chronic disability 
resulting from an undiagnosed illness (or combination of 
undiagnosed illnesses)."  By regulation, VA has determined 
that these may include, inter alia, signs or symptoms 
involving the skin.  See 38 C.F.R. § 3.317(b).  However, the 
symptoms "cannot be attributed to any known clinical 
diagnosis."  38 C.F.R. § 3.317(a)(1)(ii).  The VA General 
Counsel's office (whose opinions are binding on the Board, 38 
U.S.C.A. § 7104(c); 38 C.F.R. § 19.5), has further determined 
that service connection may not be presumptively established 
under 38 U.S.C. § 1117(a) "for any diagnosed illness, 
regardless of whether the diagnosis may be characterized as 
poorly defined."  VAOPGCPREC 8-98 (O.G.C. Prec. 8-98), 63 
Fed. Reg. 56703 (1998).

Service connection for a condition may also be granted under 
38 C.F.R. § 3.303(b) where evidence, regardless of its date, 
shows that a veteran had a chronic condition in service or 
during an applicable presumptive period, and that the 
condition still exists.  The evidence must be from a medical 
professional unless it relates to a condition which, under 
controlling law, lay observation is competent to establish 
the existence of the disorder.  If a condition is deemed not 
to have been chronic, service connection may still be granted 
if the disorder is noted during service or a presumptive 
period, continuity of symptomatology is shown thereafter, and 
competent evidence (medical or lay) links the veteran's 
present condition to those symptoms.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-497 (1997).

In the present case, there is no indication in the veteran's 
service medical records that he was treated for or complained 
of any skin rash or other skin condition during his active 
service, and there is no report or notation of a skin 
condition on an August 1994 pre-separation physical 
examination.

Post-service medical records show that the veteran has a 
diagnosed skin disorder, but do not reflect that the disorder 
has been causally related to the veteran's period of active 
service.  An October 1995 VA examination report reflects that 
the veteran was shown to have a large patch of hyperpigmented 
granulomatous rash on the lateral aspect of the left calf and 
smaller patches behind the left knee and left wrist, 
bilaterally.  The veteran was diagnosed with hyperpigmented, 
granulomatous rashes.  The examiner did not indicate, or 
suggest that the veteran's skin disorder was related to the 
veteran's period of active service.  

Post-service private treatment records from Palmetto 
Dermatology, show that the veteran received treatment from 
March 1996 through August 1998 for skin complaints.  In a 
records dated in March 1996 and August 1998 the veteran was 
noted to have hyperpigmented lichenified papular plaque to 
the left lower leg with a smaller plaque to the left 
posterior knee and to the left lower leg and diagnosed 
variously with lichen simplex chronicus and eczema.  However, 
there was no indication that the veteran's diagnosed skin 
disorder is causally related to his period of active service.  

While the evidence shows that the veteran has a current skin 
disorder, the veteran has not submitted any medical evidence 
that offers an opinion that his current skin disorder is in 
any way related to his period of active service.  Even though 
the veteran clearly believes that his skin disorder is 
related to service, the veteran, as a lay person is not 
competent to offer an opinion that requires medical 
expertise, such as the cause or etiology of his skin 
disorder.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  In the absence of medical evidence of a nexus or 
relationship between the current disability and service, the 
veteran has not submitted a well-grounded claim for service 
connection and his claim must be denied on this basis. 

With regard to the veteran's claim under 38 U.S.C.A. § 1117, 
the evidence shows that he has been diagnosed variously with 
definite skin disorders, including lichen simplex chronicus 
and eczema.  These diagnoses appear to relate to conditions 
present at the times they were rendered, and do not appear to 
have been offered as alternative or conflicting diagnoses for 
static underlying symptomatology.  After reviewing the file, 
there is no indication that the diagnoses were clearly 
inappropriate.  In reaching medical conclusions (i.e., the 
diagnosis of a condition or its etiology), VA adjudicators 
are limited to consideration of the competent medical 
evidence or opinions of record and may not rely upon their 
own unsubstantiated medical judgment.  See Allday v. Brown, 7 
Vet. App. 517, 527 (1995); Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, absent competent evidence to 
the contrary, the Board must accept the above diagnoses as 
conclusive.  As such, the provision of 38 U.S.C.A. § 1117 do 
not apply in this case.

The Board is unaware of any outstanding evidence which could 
serve to well ground the veteran's claim, such as medical 
opinions that his skin disorder is etiologically related to 
active service.  Should the veteran obtain such evidence, he 
may request that the RO again consider his claim for service 
connection.  See 38 U.S.C.A. § 5103 (West 1991); McKnight v. 
Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 1997).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for a skin disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

